Title: To Thomas Jefferson from Residents of Washington, 24 December 1805
From: Washington, Residents of
To: Jefferson, Thomas


                  
                     
                     To Thomas Jefferson Esquire President of the United States—
                  
                  The Petition of the Inhabitants residing in that part of the City of Washington which lies west of 17th. Street west, respectfully sheweth.
                  That Thomas Peter Esqr. and Doctor Cornelius Cuningham, Justices of the Peace, for the County of Washington, were heretofore, and when commissioned, residents of the same portion of the City with your petitioners; that the former of these Gentlemen, has since that period left the City, and the latter, within a few weeks, removed to the vicinity of the navy yard.
                  Your Petitioners apprehending much inconvenience if not injury to the community, from the loss of these inferior tribunals, which preserve the peace, and adjust without expence the smaller differences of society,—Humbly pray—that two other Citizens, residents of the same part of the City, may be appointed Justices of the Peace, for the County aforesaid
                  Your Petitioners beg leave to offer for your consideration, the names of some of those Citizens, who possess the good opinion of their neighbors, and from whose services, as Majestrate, much benefit might be derived to the City.— To wit.
                  Joseph Bromley, Thomas Hewitt, Michael Nourse, John Smith, Docr. Phineas Bradley, Doctor Edward Briscoe.
               